DETAILED ACTION

Status
This communication is in response to Applicant’s “AMENDMENT” filed on October 15, 2021 (hereinafter “Amendment”).  In the Amendment, Applicant amended Claims 1-17 and 22; cancelled Claims 18-21; and added no claim(s).  Therefore, Claims 1-17 and 22 are currently pending and presented for examination.  Of the pending claims, Claims 1 and 22 are independent claims.

The present application, filed after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the America Invents Act (AIA ). 


Priority/Benefit Claim
Applicant’s claim for benefit to U.S. Provisional Application No. 62/662,861, filed on April 26, 2018, is acknowledged.  See MPEP § 201.11.


Response to Amendments
A Summary of the Response to Applicant’s Amendment:
Applicant’s Amendment with “REPLACEMENT SHEETS” filed 10/15/2021 appears to overcome all drawing objections; therefore, the Examiner withdraws all drawing objections.
Applicant’s Amendment overcomes the specification objection; therefore, the Examiner withdraws the specification objection.
Applicant’s Amendment overcomes all rejections under 35 U.S.C. § 112(d) of the AIA ; therefore, the Examiner withdraws all previous under 35 U.S.C. § 112(d).
Applicant’s Amendment overcomes all rejections under 35 U.S.C. § 101; therefore, the Examiner withdraws all rejections under 35 U.S.C. § 101.
Applicant’s Amendment overcomes previous rejections under 35 U.S.C. § 103; therefore, the Examiner withdraws the previous § 103 rejections.  However, Applicant’s Amendment introduces new prior art rejections under 35 U.S.C. § 103; therefore, the Examiner asserts new § 103 rejections to Claims 1-17 and 22, as provided below.
Applicant’s arguments are found to be not persuasive; please see Examiner’s “Response to Arguments” provided below.


Examiner Notes
Examiner notes CPC classification G09F21/048 - Advertisement panels on sides, front or back of vehicles; as well as CPC classification G09F21/04 - Mobile visual advertising by land vehicles.

Examiner notes CPC classifications G06Q30/0265 and G06Q30/0266 for targeted vehicular advertisements:
G06Q
DATA PROCESSING SYSTEMS OR METHODS, SPECIALLY ADAPTED FOR ADMINISTRATIVE, COMMERCIAL, FINANCIAL, MANAGERIAL, SUPERVISORY OR FORECASTING PURPOSES; SYSTEMS OR METHODS SPECIALLY ADAPTED FOR ADMINISTRATIVE, COMMERCIAL, FINANCIAL, MANAGERIAL, SUPERVISORY OR FORECASTING PURPOSES, NOT OTHERWISE PROVIDED FOR
G06Q30/00
Commerce, e.g. shopping or e-commerce
G06Q30/02
• Marketing, e.g. market research and analysis, surveying, promotions, advertising, buyer profiling, customer management or rewards; Price estimation or determination
G06Q30/0241
• • {Advertisement}
G06Q30/0251
• • • {Targeted advertisement}
G06Q30/0265
• • • • {Vehicular advertisement}
G06Q30/0266
• • • • • {based on the position of the vehicle}



35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Examiner notes that Claims 1-17 and 22 appear to satisfy Steps 1 and 2 enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014) and, therefore, Examiner has determined that Claims 1-17 and 22 recite eligible subject matter under 35 U.S.C. 101.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15, 17 and 22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0098756 of Peter Ayre (hereinafter “Ayre”) in view of U.S. Patent Application Publication No. 2016/0027042 of Thomas W. Heeter (hereinafter “Heeter”), and further in view of U.S. Patent Application Publication No. 2008/0023507 of Alan Uebler (hereinafter “Uebler”).

Regarding Claim 1, Ayre discloses a system for displaying mobile outdoor advertisements, said system comprising: advertisement generation apparatus for generating a mobile outdoor advertisement, said advertisement generation apparatus comprising (e.g., “system adapted for displaying advertisements or advertising on a vehicle or motor vehicle” —Ayre at ¶ [0033]; “may be mounted on… sides of the vehicle” —Ayre at ¶ [0034]; “constructed using LCD technology…e-ink  —Ayre at ¶ [0035]; and “an advertising system for mounting on a vehicle, wherein the advertising system forms an actuated billboard displaying a[n] advertising message on a vehicle” —Ayre at ¶ [0005]): 
a server comprising a library of advertisements (e.g., “advertising campaign” —Ayre at ¶ [0048]; “advertisements may be transmitted from the server” —Ayre at ¶ [0012]; “advertisements are wirelessly transmitted to the wireless transceiver and stored in the memory circuit” —Ayre at ¶ [0010]; “advertisements are then downloaded from the server, after processing and formatting” —Ayre at ¶ [0050]; and “The web portal relays information to and from a connected server which may act a controller for some of the action of the system” such as, for example, “registering an advertiser through a web portal connected to the server and storing information relating to an advertisement” —Ayre at ¶¶ [0037] and [0016]); 
a computer for accessing said server, said computer being configured to permit an individual to select an advertisement from said library of advertisements and to download a chosen advertisement to said computer (e.g., “select appropriate vehicles…for the display of…advertising” —Ayre at ¶ [0041]; “control the advertisements displayed on the panel 55…. Once the Vehicle Owner's consent is established, the advertisement is downloaded to the Ad Module which displays the advertisement on the panel 55” —Ayre at ¶ [0042]; “individually approve or reject the advertising proposal based on the advertisement content and value” and “If accepted, the advertisement is downloaded from the server onto the Ad Module and displayed on the panel display mounted in the vehicle” —Ayre at ¶ [0054]; Ayre at ¶ [0050]; as well as “server may wirelessly transmit advertising data to device” —Ayre at ¶ [0017]); and 
a printer for printing said chosen advertisement to generate a printed advertisement (e.g., “advertisements are displayed on the preferred vehicle” —Ayre at ¶ [0051]; “system adapted for displaying advertisements or advertising on a vehicle or motor vehicle” —Ayre at ¶ [0033]; “may be mounted on… sides of the vehicle” —Ayre at ¶ [0034]; “constructed using LCD technology…e-ink technologies…digital paper technologies…. images may be static” —Ayre at ¶ [0035]; and “an advertising system for mounting on a vehicle, wherein the advertising system forms an actuated billboard displaying a[n] advertising message on a vehicle” —Ayre at ¶ [0005]); 
wherein said printed advertisement comprises a front side and a rear side, and further wherein said front side of said printed advertisement comprises the advertisement to be displayed, and said printed advertisement comprises a digital code (e.g., QR digital code as part of advertisement display — Figure 7 of Ayre; Figures 1 and 8 of Ayre; and “2D barcodes similar to the one depicted in FIG. 7 may be shown or displayed on the aforementioned display panels wherein advertising is displayed. The 2D barcode may also form part of the advertising display. A third party user directing a smart phone camera towards the 2D barcode may be directed to a website of an associated website address encoded within the barcode. These types of 2D barcodes are sometimes referred to as QR codes” —Ayre at ¶ [0139]); and 
advertisement display apparatus for displaying said chosen advertisement on a vehicle, said advertisement display apparatus comprising (e.g., “system adapted for displaying advertisements or advertising on a vehicle or motor vehicle” —Ayre at ¶ [0033]; “may be mounted on… sides of the vehicle” —Ayre at ¶ [0034]; and “an advertising system for mounting on a vehicle, wherein the advertising system forms an actuated billboard displaying a[n] advertising message on a vehicle” —Ayre at ¶ [0005]): 
a frame configured to mount to the exterior of a vehicle so as to display said front side of said printed advertisement (e.g., “system adapted for displaying advertisements or advertising on a vehicle or motor vehicle” —Ayre at ¶ [0033]; “may be mounted on… sides of the vehicle” —Ayre at ¶ [0034]; and “an advertising system for mounting on a vehicle, wherein the advertising system forms an actuated billboard displaying a[n] advertising message on a vehicle” —Ayre at ¶ [0005]); 
a camera for reading said digital code on said printed advertisement (e.g., “scan the barcode using its camera and associated application software.” —Ayre at ¶ [0138]; and “third party user directing a…camera towards the 2D barcode may be directed to a website…encoded within the barcode. These types of 2D barcodes are sometimes referred to as QR codes” —Ayre at ¶ [0139]); 
a global positioning system (GPS) unit for collecting geographic data concerning the location and movement of said frame (e.g., “device may store GPS data and motion data and transmits this data to the server” —Ayre at ¶ [0018]; GPS tracking and GPS data —Ayre at ¶¶ [0043]–[0044]; “GPS and motion tracking data is collected by the Ad Module and sent to the server for collection, storage and  —Ayre at ¶ [0054]; “Global position via GPS sensor” —Ayre at ¶ [0118]; “GPS monitoring system” —Ayre at ¶ [0132]; and “GPS” —Figures 5-6 of Ayre); 
a central processing unit (CPU) for processing data received from said camera and geographic data received from said global positioning system (GPS) unit (e.g., CPU processing data from GPS and camera — Figures 5-6 of Ayre; “CPU 53…may employ…transceiver 52 to upload GPS data 58, motion data, time data relating to the display of advertisements” —Ayre at ¶ [0060]; “scan the barcode using its camera and associated application software.” —Ayre at ¶ [0138]; and “third party user directing a smart phone camera towards the 2D barcode may be directed to a website…encoded within the barcode. These types of 2D barcodes are sometimes referred to as QR codes” —Ayre at ¶ [0139]); and 
a wireless transceiver for transmitting data from said central processing unit (CPU) to said server (e.g., transceiver wirelessly transmitting from CPU to server — Figures 5-6 of Ayre; “device wirelessly transmits GPS data and motion data to the server” —Ayre at ¶ [0011]; Ayre at ¶¶ [0013] and [0061]; and “device may store GPS data and motion data and transmits this data to the server” —Ayre at ¶ [0018]); 
wherein said server is configured to store and/or manipulate data received from said advertisement display apparatus (e.g., “Time of advertisement displays, motion of vehicle and GPS data are relayed back to the server and stored on its database” —Ayre at ¶ [0043]; “GPS and motion tracking data is collected by the Ad Module and sent to the server for collection, storage and collation.” —Ayre at ¶ [0054]; “a connected server which may act a controller for some of the action of the system and stores information relating the Vehicle Owner choices and information” —Ayre at ¶ [0037]; “The Vehicle Profile is stored on the server for later reference by the system and the advertiser” —Ayre at ¶ [0041]; and “data may be relayed by the controller back the website or website server for analyse by the person placing the advertisement” —Ayre at ¶ [0083]), but Ayre fails to explicitly disclose the rear side of the printed advertisement comprising the digital code.  However, Heeter teaches printed advertisements including a digital code, such as a merchant’s 2D brand barcode that can be scanned to receive merchant advertising, promotions, product information, and/or web site information (e.g., “retail merchant displaying an image of a previously created logo simultaneously with a 2D scannable code” —Heeter at ¶ [0014]; Heeter at ¶¶ [0103] and [0108]; and Figures 4, 5 and 9 of Heeter) the printed advertisement having a rear side including the digital code (e.g., Figures 4, 5 and 9 of Heeter; and Heeter at ¶¶ [0014] and [0102]–[0104]); as well as scanning 2D barcodes to confirm or verify that a desired item is present/delivered, to notify that the desired item has been used (e.g., Heeter at ¶¶ [0005], [0031] and [0104]), and to provide inventory tracking/management of the desired item (e.g., Heeter at ¶¶ [0110] and [0113]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the rear side of the printed advertisement comprising the digital code, as taught by Heeter, into the method/system disclosed by Ayre, which is directed toward utilizing QR digital codes for advertising as well as advertisement tracking (e.g., Ayre at ¶¶ [0138]–[0139]; and Figures 1 and 7-8 of Ayre), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).  Ayre in view of Heeter fails to explicitly teach the printed advertisement being printed and generated on at least one sheet of material and said frame comprising (i) a top-loading pocket having a transparent outward-facing surface and a vehicle-facing surface, and (ii) a top flap for sealing said printed advertisement within said frame.  However, Uebler teaches providing printed advertisements on a vehicle (e.g., graphics display or “logo…such as "JEEP"…thereby providing advertising…” —Uebler at ¶ [0003]; and “displays may be…advertising” —Uebler at ¶ [0031]); the printed advertisement being printed and generated on at least one sheet of material and a frame comprising (i) a top-loading pocket having a transparent outward-facing surface and a vehicle-facing surface (e.g., “the transparent window is preferably constructed of transparent plastic” and “display inserts 16 also may be made of several suitable materials…on which graphic displays have heretofore been placed, by means such as printing” —Uebler at ¶¶ [0014] and [0034]; Figures 1-2 and 8 of Uebler; and “transparent panel 14 through which an inserted graphics display 16, indicated by "LOGO", is displayed” and “the panel thereby forming a pocket in the cover holding the display” —Uebler at ¶¶ [0028] and [0012]) and (ii) a top flap for sealing said printed advertisement within said frame (e.g., flap closure to seal graphic display —Uebler at ¶¶ [0024], [0029] and [0040]; and Figures 2 and 8 of Uebler).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the printed advertisement being printed and generated on at least one sheet of material and said frame comprising (i) a top-loading pocket having a transparent Uebler, into the method/system taught by Ayre in view of Heeter, which is directed toward displaying advertisements on a motor vehicle (e.g., Ayre at ¶¶ [0033]–[0034]; and Ayre at ¶ [0005]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ayre in view of Heeter and Uebler as applied to Claim 1 above and Ayre further teaching wherein at least one of said advertisement display apparatus and said server comprises a clock for providing time and date data (e.g., “time of day and external conditions under which the advertising was being displayed” —Ayre at ¶ [0067]; and Ayre at ¶¶ [0043]–[0044], [0056], [0059]–[0060 and [0083]) based on the same obviousness rational and reasoning as applied above with respect to Claim 1 from which this claim depends.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ayre in view of Heeter and Uebler as applied to Claim 2 above and Ayre further teaching said advertisement display apparatus comprises a mobile device (e.g., Figures 5-6 of Ayre; and Ayre at ¶¶ [0033]–[0034], [0061], [0069] and [0135]); wherein said global positioning system (GPS) unit, said central processing unit (CPU) and said wireless transceiver for transmitting data from said central processing unit (CPU) to said server are carried by said mobile device (e.g., “device may store GPS data and motion data and transmits this data to the server” —Ayre at ¶ [0018]; GPS tracking and GPS data —Ayre at ¶¶ [0043]–[0044]; “GPS and motion tracking data is collected by the Ad Module and sent to the server for collection, storage and collation” —Ayre at ¶ [0054]; “CPU 53…may employ…transceiver 52 to upload GPS data 58, motion data, time data relating to the display of advertisements” —Ayre at ¶ [0060]; “Global position via GPS sensor” —Ayre at ¶ [0118]; “GPS monitoring system” —Ayre at ¶ [0132]; Figures 5-6 of Ayre; Ayre at ¶ [0138]; and Ayre at ¶ [0139]); and said frame further comprises a wireless transceiver for transmitting and receiving data to and from said mobile device (e.g., transceiver wirelessly communicating with mobile device —Figures 5-6 of Ayre; “device wirelessly transmits GPS data and  —Ayre at ¶ [0011]; Ayre at ¶¶ [0013] and [0061]; and “device may store GPS data and motion data and transmits this data to the server” —Ayre at ¶ [0018]) based on the same obviousness rational and reasoning as applied above with respect to Claim 1 from which this claim depends.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ayre in view of Heeter and Uebler as applied to Claim 3 above and Ayre further teaching wherein said mobile device further comprises a software application program for facilitating communication and data transfer between (i) said camera, said global positioning system (GPS) unit, and said central processing unit (CPU), and (ii) said server (e.g., Ayre at ¶¶ [0033]–[0034], [0061], [0069], [0135] and [0138]; and Figures 5-6 of Ayre) based on the same obviousness rational and reasoning as applied above with respect to Claim 1 from which this claim depends.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ayre in view of Heeter and Uebler as applied to Claim 4 above and Ayre further teaching wherein said server is configured to calculate compensation for use of the system, and further wherein said compensation is calculated using said data transferred from said mobile device (e.g., compensating individual for system use — “advertiser also agrees to pay a budgeted amount for advertising and a portion of the money collected is redistributed to vehicle owners using the system” —Ayre at ¶ [0049]; as well as Ayre at ¶¶ [0044] and [0054]) based on the same obviousness rational and reasoning as applied above with respect to Claim 1 from which this claim depends.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ayre in view of Heeter and Uebler as applied to Claim 5 above and Ayre further teaching wherein said compensation is calculated using the geographical location where said printed advertisement was displayed as determined from data received from said global positioning system (GPS) unit (e.g., using GPS data to provide compensation — Ayre at ¶¶ [0044], [0049] and [0054]) based on the same obviousness rational and reasoning as applied above with respect to Claim 1 from which this claim depends.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ayre in view of Heeter and Uebler as applied to Claim 5 above and Ayre further teaching wherein said compensation is calculated using the total amount of time that said printed advertisement was displayed as determined from data received from said clock (e.g., compensating based on display duration of advertisement — Ayre at ¶¶ [0043]–[0044], [0051], [0060] and [0083]) based on the same obviousness rational and reasoning as applied above with respect to Claim 1 from which this claim depends.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ayre in view of Heeter and Uebler as applied to Claim 5 above and Ayre further teaching wherein said compensation is calculated using the speed at which said printed advertisement was moving while said printed advertisement was disposed in said frame as determined from data received from said global positioning system (GPS) unit (e.g., compensating based on movement speed of advertisement on vehicle — Ayre at ¶¶ [0039], [0049], [0075] and [0083]) based on the same obviousness rational and reasoning as applied above with respect to Claim 1 from which this claim depends.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ayre in view of Heeter and Uebler as applied to Claim 5 above and Ayre further teaching wherein said compensation is calculated using GPS and motion data of said vehicle to which said frame is mounted is driven while said printed advertisement was disposed in said frame as determined from data received from said global positioning system (GPS) unit (e.g., Ayre at ¶¶ [0043]–[0044]; [0049] and [0054]; “GPS data and motion data” —Ayre at ¶ [0018]; “GPS and motion tracking data is collected” —Ayre at ¶ [0054]; “Ayre at ¶ [0118]; and “GPS monitoring system” —Ayre at ¶ [0132]), but Ayre fails to explicitly teach the motion data of the vehicle including a total amount of miles that said vehicle traveled.  However, Heeter teaches tracking of vehicles using global positioning system (GPS) technology to track locations/distances (e.g., Heeter at ¶¶ [0110] and [0121]) as well as motion data of the vehicle including a total amount of miles that said vehicle traveled (e.g., Heeter at ¶¶ [0119]–[0120]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the motion data of the vehicle Heeter, into the method/system taught by Ayre in view of Heeter and Uebler, which is directed toward advertisements being mounted to vehicles (e.g., Ayre at ¶¶ [0005] and [0033]–[0035]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ayre in view of Heeter and Uebler as applied to Claim 5 above and Ayre further teaching wherein said server comprises a user account associated with the individual, such that said compensation calculated by said server is recorded in the user account for the individual (e.g., compensating individual’s user account —Ayre at ¶¶ [0044], [0049] and [0054]) based on the same obviousness rational and reasoning as applied above with respect to Claim 1 from which this claim depends.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ayre in view of Heeter and Uebler as applied to Claim 10 above and Ayre further teaching wherein said digital code comprises data linking said digital code to at least one of said printed advertisement and said user account (e.g., data-encoded 2D barcode —Ayre at ¶¶ [0138]–[0140]) based on the same obviousness rational and reasoning as applied above with respect to Claim 1 from which this claim depends.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ayre in view of Heeter and Uebler as applied to Claim 1 above and Ayre further teaching wherein said camera reads said digital code on said printed advertisement (e.g., reading encoded barcode on advertisement —Ayre at ¶¶ [0138]–[0140]), but Ayre fails to explicitly teach the reading of the code to verify that said printed advertisement is correctly mounted in said frame.  However, Heeter teaches printed advertisements including a digital code, such as a merchant’s 2D brand barcode that can be scanned to receive merchant advertising, promotions, product information, and/or web site information (e.g., “retail merchant displaying an image of a previously created logo simultaneously with a 2D scannable code” —Heeter at ¶ [0014]; Heeter at ¶¶ [0103] and [0108]; and Figures 4, 5 and 9 of Heeter), as well as continuous reading 2D  Heeter at ¶¶ [0005], [0031], [0104], [0110] and [0113]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the reading of the code to verify that said printed advertisement is correctly mounted in said frame, as taught by Heeter, into the method/system taught by Ayre in view of Heeter and Uebler, which is directed toward utilizing digital codes for advertisement placement tracking (e.g., Ayre at ¶¶ [0138]–[0139]; and Figures 1 and 7-8 of Ayre), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ayre in view of Heeter and Uebler as applied to Claim 12 above and Ayre further teaching wherein said camera reads said digital code on said printed advertisement (e.g., reading encoded barcode on advertisement —Ayre at ¶¶ [0138]–[0140]), but Ayre fails to explicitly teach the reading of the code including continuously reading the code so as to continuously verify that said advertisement is correctly mounted in said frame.  However, Heeter teaches printed advertisements including a digital code, such as a merchant’s 2D brand barcode that can be scanned to receive merchant advertising, promotions, product information, and/or web site information (e.g., “retail merchant displaying an image of a previously created logo simultaneously with a 2D scannable code” —Heeter at ¶ [0014]; Heeter at ¶¶ [0103] and [0108]; and Figures 4, 5 and 9 of Heeter), as well as continuous reading 2D barcodes to confirm or verify that a desired item is correctly delivered, to notify that the desired item has been used correctly and to provide inventory tracking/management of the desired item (e.g., Heeter at ¶¶ [0005], [0031], [0104], [0110] and [0113]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the reading of the code including continuously reading the code so as to continuously verify that said advertisement is correctly mounted in said frame, as taught by Heeter, into the method/system taught by Ayre in view of Heeter and Uebler, which is directed toward utilizing digital codes for continuous tracking of advertisement placement (e.g., Ayre at ¶¶ [0138]–[0139]; and Figures 1 Ayre), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ayre in view of Heeter and Uebler as applied to Claim 1 above and Ayre further teaching wherein said digital code comprises an optical code (e.g., Ayre at ¶ [0138]; and “2D barcodes are sometimes referred to as QR codes” —Ayre at ¶ [0139]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ayre in view of Heeter and Uebler as applied to Claim 1 above and Ayre further teaching wherein said optical code comprises one selected from the group consisting of a barcode and a QR code (e.g., “barcodes are sometimes referred to as QR codes” —Ayre at ¶ [0139]; and Ayre at ¶ [0138] for a barcode).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ayre in view of Heeter and Uebler as applied to Claim 1 above and Ayre further teaching wherein said frame further comprises at least one light source for illuminating said printed advertisement disposed in said frame (e.g., “illuminated displays” —Ayre at ¶ [0120]; Ayre at ¶¶ [0035], [0067] and [0120]).

Regarding Claim 22, Ayre discloses a system for displaying mobile outdoor advertisements, said system comprising: 
a server (e.g., “advertisements may be transmitted from the server” —Ayre at ¶ [0012]; “advertisements are wirelessly transmitted to the wireless transceiver and stored in the memory circuit” —Ayre at ¶ [0010]; “advertisements are then downloaded from the server, after processing and formatting” —Ayre at ¶ [0050]; and “The web portal relays information to and from a connected server which may act a controller for some of the action of the system” such as, for example, “registering an advertiser through a web portal connected to the server and storing information relating to an advertisement” —Ayre at ¶¶ [0037] and [0016]); 
a printed advertisement comprising at least one piece of material having a front side and a rear side, said front side of said printed advertisement comprising the advertisement and said printed advertisement comprising a digital code (e.g., “advertisements are displayed on the preferred vehicle” —Ayre at ¶ [0051]; “system adapted for displaying advertisements or advertising on a vehicle or motor vehicle” —Ayre at ¶ [0033]; “may be mounted on… sides of the vehicle” —Ayre at ¶ [0034]; “constructed using LCD technology…e-ink technologies…digital paper technologies…. images may be static” —Ayre at ¶ [0035]; and “an advertising system for mounting on a vehicle, wherein the advertising system forms an actuated billboard displaying a[n] advertising message on a vehicle” —Ayre at ¶ [0005]; QR digital code as part of advertisement display —Figure 7 of Ayre; Figures 1 and 8 of Ayre; “2D barcodes similar to the one depicted in FIG. 7 may be shown or displayed on the aforementioned display panels wherein advertising is displayed. The 2D barcode may also form part of the advertising display. A third party user directing a smart phone camera towards the 2D barcode may be directed to a website of an associated website address encoded within the barcode. These types of 2D barcodes are sometimes referred to as QR codes.” —Ayre at ¶ [0139]); 
a frame configured to mount to the exterior of a vehicle so as to display said front side of said printed advertisement (e.g., “panel mounted on the vehicle” —Ayre at ¶ [0010]; “may be mounted on… sides of the vehicle” —Ayre at ¶ [0034]; “display panel…encapsulated within one housing” —Ayre at ¶ [0013]; “adapted for displaying advertisements or advertising on a vehicle or motor vehicle” —Ayre at ¶ [0033]; Ayre at ¶ [0034]; and “an advertising system for mounting on a vehicle, wherein the advertising system forms an actuated billboard displaying a[n] advertising message on a vehicle” —Ayre at ¶ [0005]); 
a camera for reading said digital code on said printed advertisement (e.g., “scan the barcode using its camera and associated application software.” —Ayre at ¶ [0138]; and “third party user directing a…camera towards the 2D barcode may be directed to a website…encoded within the barcode. These types of 2D barcodes are sometimes referred to as QR codes” —Ayre at ¶ [0139]); 
a global positioning system (GPS) unit for collecting geographic data concerning the location and movement of said frame (e.g., “GPS” —Figures 5-6 of Ayre; “GPS monitoring system” —Ayre at ¶ [0132]; “device may store GPS data and motion data and transmits this data to the server” —Ayre at ¶ [0018]; GPS tracking and GPS data —Ayre at ¶¶ [0043]–[0044]; “GPS and motion tracking data  —Ayre at ¶ [0054]; and “Global position via GPS sensor” —Ayre at ¶ [0118]); 
a central processing unit (CPU) for processing data received from said camera and geographic data received from said global positioning system (GPS) unit (e.g., CPU processing data from camera and GPS  —  Figures 5-6 of Ayre; “CPU 53…may employ…transceiver 52 to upload GPS data 58, motion data, time data relating to the display of advertisements” —Ayre at ¶ [0060]; “scan the barcode using its camera and associated application software.” —Ayre at ¶ [0138]; and “third party user directing a smart phone camera towards the 2D barcode may be directed to a website…encoded within the barcode. These types of 2D barcodes are sometimes referred to as QR codes” —Ayre at ¶ [0139]); and 
a wireless transceiver for transmitting data from said central processing unit (CPU) to said server (e.g., a transceiver wirelessly transmitting from CPU to server — Figures 5-6 of Ayre; “device wirelessly transmits GPS data and motion data to the server” —Ayre at ¶ [0011]; Ayre at ¶¶ [0013] and [0061]; and “device may store GPS data and motion data and transmits this data to the server” —Ayre at ¶ [0018]);
wherein said server is configured to calculate compensation for the individual based on data received from said central processing unit (CPU) (e.g., compensating individual based on advertising and collected data over time — “advertiser also agrees to pay a budgeted amount for advertising and a portion of the money collected is redistributed to vehicle owners using the system” —Ayre at ¶ [0049] as well as Ayre at ¶¶ [0044] and [0054]), but Ayre fails to explicitly disclose the rear side of the printed advertisement comprising the digital code.  However, Heeter teaches printed advertisements including a digital code, such as a merchant’s 2D brand barcode that can be scanned to receive merchant advertising, promotions, product information, and/or web site information (e.g., “retail merchant displaying an image of a previously created logo simultaneously with a 2D scannable code” —Heeter at ¶ [0014]; Heeter at ¶¶ [0103] and [0108]; and Figures 4, 5 and 9 of Heeter) the printed advertisement having a rear side including the digital code (e.g., Figures 4, 5 and 9 of Heeter; and Heeter at ¶¶ [0014] and [0102]–[0104]); as well as scanning 2D barcodes to confirm or verify that a desired item is present/delivered, to notify that the desired item has been used (e.g., Heeter at ¶¶ [0005], [0031] and Heeter at ¶¶ [0110] and [0113]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the rear side of the printed advertisement comprising the digital code, as taught by Heeter, into the method/system disclosed by Ayre, which is directed toward utilizing QR digital codes for advertising as well as advertisement tracking (e.g., Ayre at ¶¶ [0138]–[0139]; and Figures 1 and 7-8 of Ayre), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).  Ayre in view of Heeter fails to explicitly teach the frame comprising (i) a top-loading pocket having a transparent outward-facing surface and a vehicle-facing surface, and (ii) a top flap for sealing said printed advertisement within said frame.  However, Uebler teaches providing printed advertisements on a vehicle (e.g., graphics display or “logo…such as "JEEP"…thereby providing advertising…” —Uebler at ¶ [0003]; and “displays may be…advertising” —Uebler at ¶ [0031]); the printed advertisement being printed and generated on at least one sheet of material and a frame comprising (i) a top-loading pocket having a transparent outward-facing surface and a vehicle-facing surface (e.g., “the transparent window is preferably constructed of transparent plastic” and “display inserts 16 also may be made of several suitable materials…on which graphic displays have heretofore been placed, by means such as printing” —Uebler at ¶¶ [0014] and [0034]; Figures 1-2 and 8 of Uebler; and “transparent panel 14 through which an inserted graphics display 16, indicated by "LOGO", is displayed” and “the panel thereby forming a pocket in the cover holding the display” —Uebler at ¶¶ [0028] and [0012]) and (ii) a top flap for sealing said printed advertisement within said frame (e.g., flap closure to seal graphic display —Uebler at ¶¶ [0024], [0029] and [0040]; and Figures 2 and 8 of Uebler).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the frame comprising (i) a top-loading pocket having a transparent outward-facing surface and a vehicle-facing surface, and (ii) a top flap for sealing said printed advertisement within said frame, as taught by Uebler, into the method/system taught by Ayre in view of Heeter, which is directed toward displaying advertisements on a motor vehicle (e.g., Ayre at ¶¶ [0033]–[0034]; and Ayre at ¶ [0005]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).


Claim 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0098756 (“Ayre”) in view of U.S. Patent Application Publication No. 2016/0027042 (“Heeter”), in view of U.S. Patent Application Publication No. 2008/0023507 (“Uebler”), and further in view of U.S. Patent Application Publication No. 2016/0267539 of Faris M. Saah (hereinafter “Saah”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ayre in view of Heeter and Uebler as applied to Claim 1 above and Ayre further teaching wherein said frame is mounted to the vehicle via one or more mounts (e.g., “an advertising system for mounting on a vehicle, wherein the advertising system forms an actuated billboard displaying a[n] advertising message on a vehicle” —Ayre at ¶ [0005]; “system adapted for displaying advertisements or advertising on a vehicle or motor vehicle” —Ayre at ¶ [0033]; “…mounted on… sides of the vehicle” —Ayre at ¶ [0034]; and Ayre at ¶ [0035]), but Ayre, Heeter and Uebler arguably fail to explicitly teach the one or more mounts including one or more magnetic mounts.  However, Saah teaches a printed advertisement that can be mounted to the outside motor vehicle wherein one or more mounts including one or more magnetic mounts that can adhere a housing of the advertisement to the outside body of a motor vehicle (e.g., Saah at ¶¶ [0016] and [0029]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the one or more mounts including one or more magnetic mounts, as taught by Saah, into the method/system taught by Ayre in view of Heeter and Uebler, which is directed toward advertisements being mounted to vehicles (e.g., Ayre at ¶¶ [0005] and [0033]–[0035]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).


Response to Arguments
Applicant’s arguments in the Amendment filed on October 15, 2021, have been fully considered and are not persuasive.  Examiner notes recitation above to U.S. Patent Application Publication No. Ayre”) in an effort to assist Applicant given Applicant’s amendments and arguments in “Amendment”.

Applicant's Arguments in the Amendment
(Pages 13-16)  Applicant asserts that independent Claims 1 and 22, as currently amended, are patentable over a combination of Ayre, Heeter and Saah.

(Page 16)  Applicant asserts that Claims 2-17, which depend from independent Claim 1 and include respective limitations therein, are patentably distinguishable over Ayre in view of Heeter and Saah based on the same reasons provided with respect to independent Claim 1.

Examiner’s Response to Applicant's Arguments
Applicant's argument(s) is moot in view of new ground(s) of rejection(s) necessitated by Applicant’s Amendment.  The new ground(s) of rejection(s) in this Office action relies on U.S. Patent Application Publication No. 2008/0023507 (“Uebler”), which describes, for example, 
printed advertisements on a vehicle (e.g., Figure 1 of Uebler as well as Uebler at ¶¶ [0003] and [0031]); the advertisements being printed on a sheet of material as well as a frame including a top-loading pocket with a transparent outward-facing surface and a vehicle-facing surface (e.g., Uebler at ¶¶ [0012], [0014], [0028] and [0034]; and Figures 1-2 and 8 of Uebler) as well as a top flap to seal the advertisement within the frame (e.g., Figures 2 and 8 of Uebler; and Uebler at ¶¶ [0024], [0029] and [0040]) as provided above in greater detail with respect to citations to Uebler included in independent Claims 1 and 22.

Please see below § 103 rejections with respect to independent Claim 1 for at least the same reasons provided with respect to Claim 1 that Claims 2-17, depending from independent Claim 1 and including the limitations therein, are not patentable based on dependency from an independent claim.


Conclusion
The following references are considered pertinent to Applicant's disclosure, and are being made of record albeit the references are not relied upon as a basis for rejection in this Office action:
U.S. Patent No. 10,783,559 issued to Ha Tran (hereinafter “Tran”) for “a display mounted on the vehicle to show advertisements; and a processor coupled to the display, wherein the processor captures data associated with showing an advertisement on the display, wherein the data includes one or more of the following: advertising parameters from the advertiser; mobile location; mobile distance from a landmark; advertising categories; mobile location demographics; pricing of advertised goods or services; time and date; speed and direction of the advertising display; traffic characteristics associated with the display; views of the display and advertising budget characteristics.” —Abstract of Tran.
U.S. Patent No. 9,754,293 issued to John Wingle (hereinafter “Wingle”) for “a tangible copy 252 (i.e. printed on a substrate such as paper, cardstock, cardboard, plastic, etc.) of the CCD 200 is placed on…a vehicle at an auto dealership), or an electronic copy is displayed via, for example, a website” and a QR code 260 being on the tangible copy 252 —Figure 2 of Wingle.
U.S. Patent No. 9,015,972 issued to Russ B. Morgan (hereinafter “Morgan”) for “Vehicle Advertising System” —Title of Morgan; and see Figure 1A of Morgan for a frame 140 with a top sleeve opening 147 to receive a sign/advertisement 110 within the frame 140.
U.S. Patent No. 4,628,624 issued to Donald F. Gunn (hereinafter “Gunn”) for “Vehicle Door-mounted Sign Holder” with pockets —Title of Gunn.
U.S. Patent Application Publication No. 2020/0058054 of Jonghyun RYU (hereinafter “RYU”) for displaying an advertisement by mounting a housing with an ad display unit, on a vehicle —RYU at ¶ [0002]; and Figure 1 of RYU.
U.S. Patent Application Publication No. 2018/0137538 of Craig Hacker (hereinafter “Hacker”) for “system 300 includes a server 310 and a printing device 320 to print physical advertisements 330.” —Hacker at ¶ [0110]; “after a server 410 correlates an advertisement Hacker at ¶ [0114]; and “wherein the printing device 320 prints a physical copy 330 of the digital advertisement which can be taken by the user. The advertisements can be, e.g., printed coupons, tags, tear-off coupons or advertisements, adhesive coupons or advertisements, etc. It is noted that these and other forms of printed advertisements may be used with any of the embodiments described herein, while maintaining the spirit of the present invention.” —Hacker at ¶ [0111].
U.S. Patent Application Publication No. 2018/0082615 of Peter Cheung (hereinafter “Cheung”) for an advertisement inside of a housing that can be mounted on an automotive vehicle —Figures 1 and 2a of Cheung.
U.S. Patent Application Publication No. 2015/0363829 of Neal H. Landers (hereinafter “Landers”) for “print control device 148 may also be configured to print on both the front and back of the paper or card” —Landers at ¶ [0073]; “advertising vehicle 338 may be a truck, van, automobile, or other vehicle. The advertising vehicle 338 includes a digital display device, which may be mounted to a side panel or back panel of the vehicle. In this respect, advertisements may be presented to and observed by other drivers or passengers in the vicinity of the advertising vehicle 338. In some embodiments, the advertising vehicle 338 may include a GPS device for determining the location of the vehicle. The location information can be communicated to the advertisement server 324, which may select specific advertisement(s) based on the vehicles location. If the vehicle travels over a long distance, the displayed advertisement may be changed, depending on whether the advertisements are targeted to customers in particular areas” —Landers at ¶ [0105]; and “An advertiser can order the delivery of an advertisement to be printed…at…specific locations at one or more specific times. The boundaries of the specific location(s) as well as the boundaries of the time window(s) can be predetermined or set by the advertiser…. Examples of times include…a certain time or time period on a certain day, within multiple times or time periods of a certain day or days, within a set of hours on a certain day, within certain hours each weekday, within Landers at ¶ [0123].
U.S. Patent Application Publication No. 2015/0248703 of Maureen E. Strode (hereinafter “Strode”) for Method for providing e.g. print advertisement on commercial vehicle for attracting consumer, involves storing statistics for advertisement displayed on electronic display in log maintained in data store by processing device in data store.
U.S. Patent Application Publication No. 2015/0220991 of Butts et al. (hereinafter “Butts”) for “printed advertisement wraps have been placed on a vehicle's exterior in order to target people outside of the car” —Butts at ¶ [0001]; Figure 1 of Butts showing “advertisement 106 also includes a quick response (QR) code 107. The QR code 107 may be read by the camera 104” —Butts at ¶ [0019].
U.S. Patent Application Publication No. 2014/0304080 of Ugur Yilmaz (hereinafter “Yilmaz”) for “…one or more fixed advertisements 14 (e.g., printed or painted advertisements, or any other suitable fixed, non-electronic advertisements) can also be disposed on the exterior walls 11 of the vehicle 10” —Yilmaz at ¶ [0029].
U.S. Patent Application Publication No. 2014/0130388 of Kevin McCormick (hereinafter “McCormick”) for “INTERCHANGEABLE BUMPER DISPLAY” —Title of McCormick.1
U.S. Patent Application Publication No. 2011/0106372 of Gregory Walwer (hereinafter “Walwer”).
U.S. Patent Application Publication No. 2013/0173358 of Michael Pinkus (hereinafter “Pinkus”) for teaching a printed advertisement that is mounted to the exterior of a vehicle (e.g., Pinkus at ¶¶ [0033] and [0042]); associating a unique identifier, such as a QR code, as part of an advertisement (e.g., Pinkus at ¶¶ [0036], [0046] and [0122]) as well as wherein said printed advertisement is printed by an individual and delivered to an individual (e.g., Pinkus at ¶¶ [0033], [0042] and [0104]) as well as wherein said printed advertisement is delivered to a Pinkus at ¶¶ [0033], [0042] and [0104]).  
U.S. Patent Application Publication No. 2009/0026253 of G. Pilla (hereinafter “Pilla”) for “paper medium 1 has two opposite faces 5a, 5b on at least one of which messages and/or graphic representations of promotional or advertising nature are printed.” —Pilla at ¶ [0016]; and transponders system for transmitting coded reply wireless signals —Claims 19-20 of Pilla and Figure 1 of Pilla.
U.S. Patent Application Publication No. 2006/0271428 of Eslee B. Barlow (hereinafter “Barlow”) for “the advertising message is in a printed form with discrete segments. The message segments can be affixed to the lateral prism faces by sliding the segments into transparent pockets, or by other approaches. It is also the approach of the preferred embodiment that the various segments for each advertising message are to be received by a mobile billboard user from a third party such as an advertising company” —Barlow at ¶ [0027]; and Figures 1 and 3A, 3B and 3C of Barlow for vehicle mounted advertising.
U.S. Patent Application Publication No. 2003/0144906 of Fujimoto et al. (hereinafter “Fujimoto”) for “an advertisement for a company or a product printed on the surface of the vehicle body or having an advertisement mounted on the vehicle to a party agreeing to drive the vehicle in a specified area or along a specified route for a specific length of time or longer. The party who borrows the vehicle is paid an advertising (publicity) fee or the like in exchange for the advertising service” —Fujimoto at ¶ [0004].
U.S. Patent Application Publication No. 2002/0007306 of GRANGER et al. (hereinafter “Granger”) for “A system is installed in a vehicle able to display promotions information from stores or other businesses subscribing to the system. When the vehicle is driven within a certain proximity of the store, the promotions information, which may include coupons, is automatically displayed. The system may also include a printer for printing the promotions or other information either on demand or automatically. The position of the vehicle may be monitored with a GPS or Loran receiver and the promotions information displayed when the system finds the position of the vehicle to be within a defined range of a store with which the Granger; “a printer 13 is also connected to controller 11. The invention may also be practiced in embodiments without a printer, but only a display. Printer 13 could be a small thermal printer for printing out coupons or other promotions information. The coupons and other promotions information may also be displayed on display 14. Display 14 could be a touch screen having touch command areas which allow printing of the coupon or advertising information using printer 13” —Granger at ¶ [0044]; and Figures 1 and 3 of Granger.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally be reached on Monday through Thursday 7:30 AM to 6:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 517-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information of published applications may be obtained from either Private PAIR or Public PAIR.  Status information of unpublished applications is only available through Private PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mathew R. Syrowik/             Primary Examiner, Art Unit 3682